Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Etoyi Monray Blount appeals the district court’s order granting his 18 U.S.C. § 3582(c) (2006) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Blount, No. 5:05-cr-00009-RLV-DCK-31 (W.D.N.C. July 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Blount's § 3582 motion, the reduction granted by the court did not reduce Blount’s sentence to the full extent he requested.